Case:19-06683-EAG13 Doc#:26 Filed:03/04/20 Entered:03/04/20 02:57:15                        Desc: Main
                           Document Page 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF PUERTO RICO


 IN RE:                                             CASE NO. 19-06683 EAF

 CAROLIN MENDEZ TORRES                              CHAPTER 13

 DEBTOR

              MOTION FOR LEAVE TO WITHDRAW AS COUNSEL FOR THE DEBTOR

 TO THE HONORABLE COURT:

          NOW, comes Norberto Colón Alvarado, Esq., and to file the within Motion to Leave to

 Withdraw as Counsel for the Debtor Caronlin Mendez Torres as follows:

          1. Norberto Colon Alvarado was hired for the legal representation in the above caption

             case.

          2. The attorney-client relationship has been irretrievable broken.

          3. The debtor does not owe any attorney fees.

          4. On June 7, 2019, Carolin Mendez Torres filed a Voluntary Petition for Relief under

             Chapter 13 of the United States Bankruptcy Code.

          5. The undersign is unable to continue representing Mrs. Carolin Mendez Torres due to

             the lack of confidence with the information received from her and the information

             which arise under the Claims Filed, and other matters.

          6. Mrs. Carolin Mendez Torres was advised that the irreconcilable differences and

             requested the undersign to resign.

          7. Any succeeding attorney is not known.

          8. Carolin Mendez Torres has been advised by the undersigned and understand that a

             lack of legal representation in this matter could result in a dismissal, as it happened,

             and if she decides to pursue this matter again has to hire a different attorney.
Case:19-06683-EAG13 Doc#:26 Filed:03/04/20 Entered:03/04/20 02:57:15                      Desc: Main
                           Document Page 2 of 2



        9. A Copy of this Motion is being served on Caroline Mendez Torres.

        WHEREFORE, Norberto Colon Alvarado, Esquire, respectfully request that this Court

 grant this Motion for Leave to Withdraw as Counsel and grant the leave to withdraw our

 appearance for Carolin Mendez Torres.

 CERTIFICATE OF SERVICE: I hereby certify that on the same date, I filed the above

 document to the Clerk of the Court, who files it through the CM/ECF System, which sends

 notification of such filing to all parties who in this case have registered for receipt of notice by

 electronic mail.

        In Ponce, Puerto Rico, today March 4, 2020

                                               s/Norberto Colón Alvarado
                                               NORBERTO COLON ALVARADO LAW OFFICE
                                               USDC # 226102
                                               46 CASTILLO ST.
                                               PONCE, PUERTO RICO 00730
                                               TEL (787)-843-4272
                                               EMAIL: norbertocolonalvarado@yahoo.com
